     Stan E. Riddle (Bar No. 167732)
 1
     Law Offices of Stan E. Riddle
 2   546 60th Street, Unit B
     Oakland, CA 94609
 3   Tel. (510) 868-1765
     Fax. (925) 262-4643
 4

 5   Attorney for Debtor

 6

 7

 8
                             UNITED STATES BANKRUPTCY COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
10
                                                      )   Chapter 13 Case No.: 19-51653-SLJ
11   In re                                            )
              Roberto Crisostomo Villamil             )   NOTICE AND OPPORTUNITY FOR
12                                                    )   HEARING ON THIRD AMENDED
                                                      )
13                                                    )   CHAPTER 13 PLAN
              1343 Elkwood Dr.                        )
14            Milpitas, CA 95035                      )
                                                      )
15                                                    )
                                                      )
16                                                    )
                                        Debtor        )
17                                                    )
18
             PLEASE TAKE NOTICE that the Debtor has filed a Third Amended Chapter 13 Plan.
19
     Parties in interest are urged to review the Third Amended Chapter 13 Plan, a copy of which is
20
     attached hereto and incorporated herein by reference, as it may affect their legal rights.
21

22
             FURTHERMORE,          PLEASE        TAKE      NOTICE      THAT      PURSUANT         TO
23
     BANKRUPTCY LOCAL RULE 9014-1 OF THE UNITED STATES BANKRUPTCY
24   COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA, ANY OBJECTION TO
25   THE RELIEF REQUESTED HEREUNDER, OR ANY REQUEST FOR A HEARING
26   HEREON, MUST BE FILED AND SERVED ON DEBTOR AND ITS ATTORNEYS OF
27   RECORD HEREIN WITHIN TWENTY ONE (21) DAYS FROM THE DATE OF SERVICE

28
     HEREOF.




 Case: 19-51653       Doc# 80     Filed: 09/14/20     Entered: 09/14/20 11:54:34         Page 1 of 2
 1
           PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO BANKRUPTCY
 2
     LOCAL RULE 9014-1 (b)(3)(A)(iv) OF THE UNITED STATES BANKRUPTCY COURT
 3
     FOR THE NORTHERN DISTRICT OF CALIFORNIA, IF A TIMELY OBJECTION
 4
     HERETO OR A TIMELY REQUEST FOR A HEARING HEREON IS MADE, IT SHALL
 5
     BE THE RESPONSIBILITY OF DEBTOR AND/OR ITS ATTORNEY OF RECORD
 6   HEREIN TO GIVE AT LEAST SEVEN (7) DAYS’ WRITTEN NOTICE TO THE
 7   OBJECTING OR REQUESTING PARTY AND ANY TRUSTEE OR COMMITTEE
 8   APPOINTED HEREUNDER.
 9
           PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO BANKRUPTCY
10
     LOCAL RULE 9014-1 OF THE UNITED STATES BANKRUPTCY COURT FOR THE
11
     NORTHERN DISTRICT OF CALIFORNIA, THAT ANY OBJECTION HERETO OR
12
     REQUEST FOR A HEARING HEREON MUST BE ACCOMPANIED BY ANY
13   DECLARATION OR MEMORANDA OF LAW THE OBJECTION OR REQUESTING
14   PARTY WISHES TO PRESENT IN SUPPORT OF ITS POSITION.
15
           PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO BANKRUPTCY
16
     LOCAL RULE 9014-1 (b)(3)(A)(iii) OF THE UNITED STATES BANKRUPTCY COURT
17
     FOR THE NORTHERN DISTRICT OF CALIFORNIA, THAT IF NO TIMELY
18
     OBJECTION HERETO IS RAISED OR IF NO TIMELY REQUEST FOR A HEARING
19   HEREON IS MADE, THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF
20   SOUGHT HEREUNDER BY DEFAULT.
21

22

23   Date: September 14, 2020                 /s/ Stan E. Riddle
24
                                              Stan E. Riddle, Attorney for Debtor

25

26

27

28




 Case: 19-51653    Doc# 80      Filed: 09/14/20   Entered: 09/14/20 11:54:34        Page 2 of 2
